Citation Nr: 0814506	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-12 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to exposure to Agent Orange.

2.  Entitlement to service connection for a stomach 
condition, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

The veteran had active service from March 1966 to February 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2003 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  The veteran's claims file was 
subsequently transferred to the St. Petersburg, Florida RO.

The Board notes that the veteran was granted service 
connection for post-traumatic stress disorder (PTSD) in a 
rating decision dated June 2007.  The RO evaluated the 
veteran's psychiatric disability as 50 percent disabling, 
effective February 5, 2003.  The veteran submitted a timely 
notice of disagreement in which he requested a higher initial 
disability evaluation.  The RO issued a statement of the 
case, but the veteran's claims file was sent to the Board 
before the expiration of the appeal period for this issue.  
Thus, the issue of entitlement to an initial disability 
evaluation in excess of 50 percent for PTSD is not currently 
before the Board.

In a statement dated February 2008, the veteran raised the 
issues of entitlement to service connection for high blood 
pressure and entitlement to service connection for a heart 
attack, to include consideration of both conditions as 
secondary to his service-connected PTSD.  The Board refers 
these issues to the RO for any appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

The veteran in this case filed service connection claims for 
headaches and a stomach condition in February 2003.  The RO 
denied these claims in a rating decision dated August 2003.  
The veteran timely perfected his appeal with respect to both 
issues.

The Board has rephrased both of the issues on appeal to 
include service connection as due to exposure to Agent 
Orange.  The veteran indicated in his VA Form 21-526, 
Veteran's Application for Compensation or Pension, that he 
believed his headaches and stomach condition were possibly 
caused by exposure to Agent Orange.  Since the RO has not 
addressed this theory of causation, a remand is required for 
this reason, as well as other reasons discussed below.

According to the veteran's DD-214 Form, he had active duty in 
the United States Marine Corps from March 1966 to February 
1970, with one year and 29 days of foreign and/or sea 
service.  The veteran was awarded the National Defense 
Service Medal, Vietnam Service Medal (3 stars), Vietnam 
Campaign Medal ("1960" Device), Combat Action Ribbon, 
Purple Heart, and Presidential Unit Citation.  The RO should 
obtain the dates and location(s) of foreign service on 
remand.  

Service medical records (SMRs) associated with the veteran's 
claims file show that he was afforded a clinical evaluation 
and physical examination in November 1965 prior to entering 
service.  The clinical evaluation was normal, and no evidence 
of neurological or gastroenterological problems was noted.  
The veteran described his health as "good," and provided a 
medical history in which he specifically denied having 
frequent or severe headaches, or stomach, liver, or 
intestinal trouble.  

The veteran presented to sick call in March 1967 with 
symptoms of abdominal pain, nausea, and vomiting.  The 
examiner diagnosed the veteran as having acute gastritis and 
an upper respiratory infection.  Similarly, the veteran was 
treated in April 1967 for an upper respiratory infection 
after reporting symptoms of headaches and nausea.

The veteran sought additional care at sick call in August 
1967 after reporting epigastric pain for two years.  The 
examiner noted that the veteran had never been evaluated for 
an ulcer, but noted that the pain had no relationship to 
eating.  The veteran indicated that he vomited three days 
prior to the visit.  No diagnosis was made at that time.
The veteran presented to sick call in December 1967 with a 
laceration on the top of his forehead.  The examiner noted 
that the veteran was conscious, and applied dressing and 
bandages.  

The veteran was afforded a clinical evaluation and physical 
examination in February 1970 prior to discharge from service.  
The clinical evaluation was normal, and no evidence of 
neurological or gastroenterological problems was noted. 

Headaches

The first pertinent post-service treatment note is dated 
December 1997.  The veteran presented to M. Brady, M.D. with 
right-sided facial pain secondary to sinus congestion.  Upon 
physical examination, Dr. Brady observed tenderness over the 
right maxillary sinus, and diagnosed the veteran as having 
sinus congestion with secondary headache.

Associated with the veteran's claims file is a private 
medical opinion dated March 2005 from S. Holcomb, D.M.D.  Dr. 
Holcomb indicated that the veteran had been a patient of his 
since April 1975.  During that time, the veteran underwent 
extensive restorative dental treatment due to severe abrasion 
and active bruxism.  The veteran also allegedly reported 
recurrent temporal and occipital headaches.  Dr. Holcomb 
stated that the veteran's bruxism, as well as "Tempro-
Mandibular Joint Syndrome," were contributing factors to 
this condition.     

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The veteran was not afforded a VA 
examination in this case.  An examination should be scheduled 
to determine the nature and etiology of any neurological 
conditions. 




Stomach Condition

The first pertinent post-service treatment note was dated 
October 1997.  The veteran presented to M. Brady, M.D. with 
recurrent problems related to a hiatal hernia.  The veteran 
indicated that the condition was worse at night when he was 
lying down.  He obtained some relief with Pepcid.

In May 2000, the veteran sought care from A. Justice M.D. for 
the purpose of establishing care.  The veteran reported 
fatigue, snoring, and gastroesophageal reflux.  Dr. Justice 
diagnosed the veteran as having gastroesophageal reflux 
disease (GERD).  In July 2000, the veteran underwent a 
gastric antrum biopsy at the request of A. Justice, M.D.  The 
biopsy results were interpreted to show chronic gastritis, 
moderately severe, with numerous helicobacter-like bacteria 
detected in luminal mucus.

A November 2001 private treatment note authored by M. Ahmed, 
M.D. indicated that the veteran experienced gastric adverse 
effects following a percutaneous transluminal coronary 
angioplasty (PTCA).

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination. See Green, supra.  The 
veteran was not afforded a VA examination in this case.  An 
examination should be scheduled to determine the nature and 
etiology of any gastroenterological conditions, particularly 
in light of the veteran's in-service treatment for acute 
gastritis. 

The veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help a veteran obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the United States Court of Appeals for Veterans 
Claims (Court) held that VA has constructive notice of VA-
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request all VA 
medical records pertaining to the veteran that are dated from 
December 13, 2007 to the present.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
agencies and obtain the dates and 
location(s) of the foreign service shown 
on the veteran's DD214.  

2.  The RO should also contact the 
appropriate VA medical facilities and 
attempt to obtain medical treatment 
records that are dated from December 13, 
2007 to the present.  The RO should also 
attempt to obtain any other evidence 
identified as relevant by the veteran 
during the course of the remand, provided 
that the veteran completes the required 
authorization forms.

3.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo a VA 
neurological examination.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to ascertain the 
nature and etiology of any and all 
neurological conditions, to include 
headaches, and the proper diagnoses 
thereof.  If the examiner determines that 
the veteran currently has a neurological 
condition, such as headaches, the examiner 
is asked to express an opinion as to 
whether the veteran's condition is at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
veteran's military service.  The examiner 
must provide a complete rationale for any 
stated opinion.

4.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo a 
gastroenterological examination.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to express an 
opinion as to whether the veteran's 
gastroenterological condition(s) is at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
veteran's military service.  The examiner 
must provide a complete rationale for any 
stated opinion.

5.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



